FILED
                            NOT FOR PUBLICATION                             JUN 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KEITH E. WIGGINS,                                No. 09-15312

               Petitioner - Appellant,           D.C. No. 1:08-cv-01036-LJO

  v.
                                                 MEMORANDUM *
KEN CLARK, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       California state prisoner Keith E. Wiggins appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition. We dismiss.

       In his petition, Wiggins contends that the 2005 decision of the Board of

Parole Hearings (“Board”) denying his parole was not supported by “some

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence” of current dangerousness and, therefore, violated his due process rights.

After briefing was completed in this case, this court held that a certificate of

appealability (“COA”) is required to challenge the denial of parole. See Hayward

v. Marshall, 603 F.3d 546, 554-55 (9th Cir. 2010) (en banc). Now the Supreme

Court has held that the only federal right at issue in the parole context is

procedural, and the only proper inquiry is what process the inmate received, not

whether the state court decided the case correctly. See Swarthout v. Cooke, 131 S.

Ct. 859, 863 (2011) (per curiam). Because Wiggins raises no procedural

challenges to his 2005 parole determination, a COA cannot issue, and we dismiss

the appeal for lack of jurisdiction. See 28 U.S.C. § 2253(c)(2).

      Wiggins’s Motion for Judicial Notice is denied as moot.

      DISMISSED.




                                           2                                       09-15312